Davison, J.
The appellees, who were the plaintiffs, sued George Miller, Conrad Nill, Jacob Bowser and George Hartman, alleging in their complaint, that Miller, on April 3, 1858, by his note, a copy of which, with the indorsements thereon, are herewith filed, promised to pay Conrad Nill $543; and that Nill indorsed the note to Bowser, who indorsed it to Hartman, who indorsed it to the plaintiffs. It is averred that Miller did not pay the note when it became due, upon *411presentation at the place where payable, of which the defendants had notice, and that the note remains due and unpaid, &c. The copy of the note filed with the complaint is in these words:
L. II. Findi' and II. W. Puckett, for the appellants.
“ $543. Fort Wayne, April 3,1858.
“ Seven months after date, I promise to pay to the order of Conrad Fill, $500, value received, without any relief whatever from appraisement laws, payable at the Br. at Fort Wayne of the Bk. of the State of Indiana.”
(Signed) “ George Miller,”
Defendants demurred to the complaint, on the ground that it “ does not state facts sufficient to constitute a cause of action; but their demurrer was overruled. As no exception appears to have been taken to this ruling, it will not be further noticed.
The cause was submitted to the Court, who found for the plaintiff; and thereupon Fill, Bowser and Hartman, three of the defendants, moved for a new trial; but their motion was overruled, and judgment rendered on the finding, &e.
Upon the trial, the plaintiff offered a note, a copy of which is above set forth, in evidence; to the introduction of which the defendants, Fill, Bowser and Hartman, objected. Their objection was overruled, and they excepted; but the ground of the objection does not appear to have been presented to the lower Court; hence the "exception is not available in this Court. And as the note was in evidence, we are of opinion that the Court, sitting as a jury, had a right to infer from its face, that it was payable at the Branch at Fort Wayne, of the Bank of the State of Indiana.
Per Curiam.
The judgment is affirmed, with 5 per cent, damages and costs.